PER CURIAM.
Assuming that the federal courts have possession of the res, it follows that they should enjoin proceedings in a state court affecting such possession. But questions not involving such possession may properly bejitigated in the court which first acquires jurisdiction. There is nothing in the present record to show any disposition on the part of the state court to go outside its proper province. Indeed, it has already refused to interfere with the litigation in the federal courts. When it changes its attitude, it will be time enough to go into the interesting questions of law presented upon the briefs and to see whether, upon the merits, an injunction should be granted. Now it is sufficient to say that the complainant’s rights are not shown to be in danger.
The order appealed from is affirmed, with costs.